Citation Nr: 0809546	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-13 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claim of 
entitlement to service connection for PTSD.  A March 2005 
rating decision reopened the claim and denied the underlying 
claim for service connection.  In February 2008, the veteran 
testified before the Board at a hearing that was held at the 
RO.

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for a low back 
disability was previously denied in a November 1995 rating 
decision.  The RO declined to reopen the claim in December 
1996.  The veteran was notified of the decisions but did not 
perfect an appeal of either.

2.  The evidence received since the final denial in December 
1996 is new, in that it is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the veteran's claim.

CONCLUSIONS OF LAW

1.  The November 1995 and December 1996 rating decisions that 
denied the claim for service connection for PTSD and declined 
to reopen the claim are final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2007).

2.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection for PTSD was previously denied in a 
November 1995 rating decision.  The RO declined to reopen the 
claim in December 1996.  Although the RO has determined that 
new and material evidence sufficient to reopen the claim has 
been submitted, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In November 1995 and December 1996 rating decisions the RO 
respectively denied and declined to reopen the veteran's 
claim for service connection for PTSD.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2006 and 
2007).  Thus, the November 1995 and December 1996 decisions 
became final because the veteran did not file a timely 
appeal.

The claim for entitlement to service connection for PTSD may 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim in April 2003.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service treatment records, and the veteran's own 
statements.  The RO found that there was no evidence of a 
confirmed diagnosis of PTSD, and the claim was denied.  

The veteran applied to reopen his claim for service 
connection in April 2003.  The Board finds that the evidence 
received since the last final decision in December 1996 is 
not cumulative of other evidence of record, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating his claim.

Newly received evidence includes treatment records dated from 
February 1997 to August 2007 which show that the veteran was 
diagnosed with and treated for PTSD that the veteran related 
to combat experiences in service.  That evidence is both new 
and material, as it demonstrates a current confirmed 
diagnosis of PTSD which was not shown at the time of the 
previous final denial.  At the time of the December 1996 
denial, there was only a provisional diagnosis of PTSD of 
record.  The new evidence was not previously considered by 
agency decision makers, is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.303.  New evidence 
is sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's disability, even where it may not convince the 
Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Accordingly, the claim for service connection 
for PTSD is reopened because the Board finds that the new 
evidence is material.  

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159 (2007).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to reopening the claim.  


ORDER

The claim for service connection for PTSD is reopened.  To 
that extent only, the appeal is allowed.


REMAND

Additional development is needed prior to further disposition 
of the claim.

It does not appear that the veteran's complete service 
personnel records are of record.  The record reflects that 
the veteran was awarded the Bronze Star Medal and the Air 
Medal.  Because the citations associated with these awards, 
however, are not of record, it is unclear whether these 
medals were awarded based upon participation in combat.  
Because the veteran asserts that he received these awards as 
a result of his participation in combat, his full service 
personnel records, and the citations associated with these 
awards, must be obtained in order to fairly address the 
merits of his claim.  In addition, the file does not contain 
information or the citation reciting the reasons for the 
award of the Vietnam Honor Medal.

The veteran's claim has been denied on the basis that his 
alleged stressors have not been verified.  In February 2008 
testimony before the Board, however, the veteran cited 
stressors involving incoming mortar rounds and rocket attacks 
from hostile forces.  These are stressors that may be capable 
of verification.  Pentecost v. Principi, 16 Vet. App. 124 
(2002) (mortar/rocket attack may in some cases be a 
satisfactory stressor for PTSD).  The veteran stated that he 
was stationed in Da Nang in the Quang Tri province.  However, 
he did not specify a specific time period during which the 
attacks took place.  Accordingly, on remand, the veteran 
should be inquired as to precisely when and where he was 
subject to incoming mortar rounds and rocket attacks.

Additionally, the veteran reported stressors involving 
transporting classified material to officers in the field.  
He stated that in approximately June 1972 he was in a 
helicopter that was shot down.  He immediately destroyed all 
intelligence in his possession and carried an injured captain 
from the wreckage.  He reported that he was awarded a medal 
in relation to this incident.  VA has not yet attempted to 
verify this stressor.  Additionally, the veteran reported a 
stressor involving rendering support to Vietnamese troops 
after their plane was shot down in enemy territory.  He 
asserts that he was awarded the Vietnamese Cross of Gallantry 
and Vietnam Honor Medal as a result of his assistance.  VA 
has not yet attempted to verify this stressor.

Finally, on VA examination in October 2004 and in February 
2008 testimony before the Board, the veteran stated that he 
witnessed several friends be killed in action with the enemy.  
The veteran did not, however, provide any details sufficient 
to allow for verification of these deaths.  On remand, the 
veteran should be afforded the opportunity to submit further 
evidence regarding these deaths.

As there is no confirmed evidence that the veteran engaged in 
combat, the alleged stressors must be verified by official 
service records or other credible supporting evidence.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).  Because the veteran has provided evidence that may 
be sufficient to verify stressors through the United States 
Army & Joint Services Records Research Center (JSRRC), and no 
attempt to verify has yet been made, the RO should attempt to 
verify the listed stressors through JSRRC.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the veteran's complete 
service personnel records, including 
the citations associated with the award 
of the Bronze Star Medal, Vietnam Honor 
Medal, and Air Medal from the National 
Personnel Records Center (NPRC) or 
other sources if they cannot be 
obtained from the NPRC.

2.  Ask the veteran to provide 
additional details concerning the 
deaths of the fellow servicemen that he 
witnessed, including specifically the 
names of those killed and units 
involved.  Then conduct any further 
development considered necessary to 
obtain evidence identified by the 
veteran to verify these and any 
additional stressors.  Additionally ask 
the veteran to provide an approximate 
90-day time period in which he was 
exposed to incoming mortar and rocket 
attacks while stationed in Vietnam, and 
the locations in which those attacks 
occurred.  Advise the veteran that 
without specific information his 
claimed stressors can not be verified. 

3.  Following receipt of the specific 
time periods and locations in which the 
veteran was exposed to incoming mortar 
and rocket attacks, request that the 
United States Army & Joint Services 
Records Research Center (JSRRC) perform 
a search of the unit history of the 
Army "Assistant Chief of Staff for 
Intelligence" that served in support 
of the 101st Airborne for the time 
period specified by the veteran in an 
attempt to verify whether the veteran's 
unit came under rocket/mortar attacks 
while stationed in Vietnam.  
Additionally request JSRRC to verify 
the shooting down of a helicopter in 
the veteran's unit in approximately 
June 1972 and support rendered to a 
Vietnamese plane that was shot down in 
enemy territory in June 1972.

4.  Thereafter, schedule the veteran 
for a VA psychiatric examination for 
the purpose of ascertaining whether any 
PTSD is related to service.

a.  Prior to the examination, 
specify for the examiner the 
stressor or stressors that it is 
determined are 
established by the record, and the 
examiner must be instructed that 
only those events may be considered 
for the purpose of determining 
whether the veteran was exposed to 
one or more stressors in service.  
The examiner should in this case 
also consider the general stresses 
cited by the veteran involved in the 
act of transporting classified 
intelligence.  

b.  The examiner should conduct the 
examination with consideration of 
the current diagnostic criteria for 
PTSD.  The examination report should 
include a detailed account of all 
pathology present.  Any further 
indicated special studies, including 
psychological studies, should be 
accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify (1) whether each alleged 
stressor found to be established by 
the evidence of record was 
sufficient to produce PTSD; (2) 
whether the remaining diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied; and (3) 
whether there is a link between the 
current symptomatology and one or 
more of the in-service stressors 
found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  If the examiner finds 
that the veteran has PTSD related to 
his in-service duties as a currier 
of classified materials, the 
examiner should specify whether the 
veteran's PTSD is related to his 
official duties.  Additionally, the 
examiner should comment as to 
whether the veteran's PTSD was 
caused or aggravated by his service-
connected residuals of head injuries 
sustained in service.  All opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

d.  If the examination results in a 
psychiatric diagnosis other than 
PTSD, the examiner should offer an 
opinion as to the etiology of the 
non-PTSD psychiatric disorder, to 
include whether it is at least as 
likely as not (50 percent 
probability or greater) that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is 
related to the veteran's military 
service.  The examiner should also 
specifically state which criteria 
pursuant to DSM-IV are not met to 
support a diagnosis of PTSD.

5.  Then, readjudicate the claim for 
service connection for PTSD.  If the 
decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow him the 
appropriate opportunity for response.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


